DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re claim 1, the prior art references, alone or in combination, do not show a method of fabricating a three-dimensional (3D) ferroelectric memory device, the method comprising: forming a stack comprising a plurality of gate electrode layers and spacer layers alternating along a first direction; forming a semiconductor channel extending through the stack; forming a ferroelectric layer between the gate electrode layers and the semiconductor channel, wherein the gate electrode layers form, in combination with the semiconductor channel and the ferroelectric layer, a string of ferroelectric transistors, wherein each of the ferroelectric transistors is associated with one cell of the 3D ferroelectric memory device; and conditioning a first ferroelectric transistor and a last ferroelectric transistor of the string to decrease respective threshold voltages thereof.
In re claim 14, the prior art references, alone or in combination, do not show a three-dimensional (3D) ferroelectric memory device, comprising: a stack comprising a plurality of gate electrode layers and spacer layers alternatingly arranged along a first direction; a semiconductor channel extending through the stack; and a ferroelectric 
In re claim 20, the prior art references, alone or in combination, do not show a method of conditioning a three-dimensional (3D) ferroelectric memory device, comprising: providing the memory device, comprising: a stack comprising a plurality of gate electrode layers and spacer layers alternatingly arranged along a first direction; a semiconductor channel extending through the stack; and a ferroelectric layer arranged between the gate electrode layers and the semiconductor channel, wherein the gate electrode layers form, in combination with the semiconductor channel and the ferroelectric layer, a string of ferroelectric transistors, wherein each of the ferroelectric transistors is associated with one cell of the 3D ferroelectric memory device, and wherein each of the ferroelectric transistors has about the same threshold voltage; and conditioning a first ferroelectric transistor and a last ferroelectric transistor in the string to decrease respective threshold voltages thereof. 
The closest prior art references include Chen et al. (US 7,233,522 B2), Fasoli et al. (US 7,221,588 B2), Pang et al. (US Pub. 2017/0365349 A1), Peng US Pub. 2016/0118404 A1), and Lee et al. (US Pub. 2012/0275234 A1). These references disclose 3D ferroelectric memory devices but do not specifically disclose conditioning a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815